Daniels, J.
It has been objected that neither this nor the other appeals (ante, 635, 638) should be sustained or considered by the court for the want of evidence that the order requiring the petition of appeal to be answered had been served upon Mary Fiske Paget and Arthur H. F. Paget. But this objection has been answered by proof of the service of the order upon them being supplied. The appeal itself, however, from this order does not require to be considered upon its merits, for on the appeal from the decree of the surrogate, and the appeal from the order denying the application for a stay, the decree has been held to be subject to such modifications as rendered the motion resulting in this order to be unnecessary. For the reasons assigned for the disposition of the other appeals the appeal from this order should be dismissed, and from the direction given concerning costs in the other case this should be without costs. All concur.